 
EXHIBIT 10.64
 
REVOLVING LINE OF CREDIT
 
LOAN AGREEMENT
 
 (ACCOUNTS RECEIVABLE AND INVENTORY)
 
This Revolving Line of Credit Loan Agreement (this “Agreement”) is entered into
by and between Kure Corp., a Florida corporation (“Borrower”) and Level Brands,
Inc., a North Carolina corporation (“Lender”) as of December 12th, 2017.
 
RECITALS
 
Borrower desires to obtain from Lender a revolving line of credit (“Loan”) and
Lender is willing to make the Loan, with the proceeds to be used to finance, in
part, Borrower’s purchase of certain prefabricated intermodal container building
systems in order to increase Borrower’s Vape and Vape related products market
share.
 
AGREEMENT
 
NOW, THEREFORE in consideration of the premises and the mutual promises herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
1. LOAN.
 
1.1 REVOLVING LINE OF CREDIT. Subject to the terms and conditions contained
herein and in the other documents, instruments and agreements executed in
connection with the Loan and the security therefor (“Loan Documents”), Lender
will establish for Borrower the Loan as a revolving line of credit against which
Lender will make advances (“Advances”) from time to time for the purpose of
providing working capital to Borrower. Subject to the terms hereof, Borrower
shall have the right to obtain Advances, repay Advances and obtain additional
Advances; however, all of the Advances hereunder shall be viewed as a single
loan. At no time shall the unpaid principal balance of the Loan exceed Five
Hundred Thousand Dollars ($500,000) (“Maximum Amount”).
 
1.2 ADVANCES. Subject to the terms and conditions hereof, Advances of the Loan
will be made in amounts not to exceed an aggregate of the Maximum Amount.
 
1.3 NOTE. The Loan shall be evidenced by a promissory note (“Note”) of even date
herewith in a form prepared and approved by Lender in the Maximum Amount,
payable in accordance with the terms thereof. Interest on the principal amount
outstanding from time to time shall be charged as provided in the Note and
should such rate of interest as calculated thereunder exceed that allowed by
law, the applicable rate of interest will be the maximum rate of interest
allowed by applicable law.
 
 
1

 
 
1.4 PREPAYMENTS. If for any reason the aggregate principal amount of the Loan
outstanding at any time shall exceed the Maximum Amount to be borrowed in
accordance with Section 1.2 hereof, Borrower, without notice or demand, shall
immediately make a principal payment to Lender in an amount equal to such excess
plus accrued and unpaid interest hereon. Borrower may from time to time, prepay
all or part of the outstanding principal balance of the Loan.
 
2. SECURITY.
 
 As security for the payment of the Note, the Loan, and all other liabilities
and obligations of Borrower to Lender, now existing or hereafter created,
Borrower shall grant to Lender a security interest in all of Borrower’s
inventory, accounts receivable, rights to payment and such other property
(“Property”), as more particularly described in one or more security agreements
(“Security Agreements”) executed by Borrower and delivered to Lender in form and
substance satisfactory to Lender, in its sole and absolute discretion. The
Security Agreements shall grant to Lender a security interest in and to the
Property, except as otherwise expressly provided therein.
 
3. ADVANCES.
 
3.1 CONDITIONS PRECEDENT TO ADVANCES. Lender shall have no obligation to make
any Advance, as determined by Lender in its sole and absolute discretion.
 
3.2 REQUEST FOR ADVANCES. Advances may be made by Lender at the oral or written
request of authorized persons, either one acting alone, who are authorized to
request Advances and direct disposition of any such Advances until written
notice of the revocation of such authority is received from Borrower by Lender.
Each request by Borrower for an Advance shall constitute a reaffirmation, as of
the date of such request, of all of the representations and warranties of
Borrower contained in this Agreement and in the other Loan Documents.
 
3.3 NO WAIVER. No Advance shall constitute a waiver of any of the conditions to
any further Advances nor, in the event Borrower is unable to satisfy any such
condition, shall any such Advance have the effect of precluding Lender from
thereafter declaring such inability to be an Event of Default (as hereinafter
defined).
 
4. STOCK ISSUANCE FEE. As additional consideration for Lender’s commitment to
make Advances, Borrower agrees to issue to Lender, which shall be non-refundable
to Borrower, shall be held and retained by Lender as its sole property and shall
not be applied to any payments due under the Loan Documents, one hundred
thousand (100,000) shares of Common Stock of Borrower.
 
5. EVENTS OF DEFAULT.
 
5.1 EVENTS OF DEFAULT. The occurrence of one or more of the following events
shall constitute an Event of Default under this Agreement:
 
 
2

 
 
(a) There shall occur an event of default under any of the Loan Documents;
 
(b) If any representation or warranty made by Borrower to Lender contained
herein or in any of the other Loan Documents proves to have been untrue in any
material respect when made; or
 
(c) Borrower shall be in default in the payment or performance of any material
obligation under any indenture, contract, mortgage, deed of trust or other
agreement or instrument to which Borrower is a party or by which it is bound.
 
6. REMEDIES OF LENDER UPON DEFAULT.
 
6.1 REMEDIES. After any Event of Default has occurred and is continuing for a
period of 10 days thereafter, Lender may, without presentment, demand, protest
or further notice of any kind (all of which are hereby expressly waived) and,
notwithstanding the provisions contained in any other document or instrument
executed or to be executed by Borrower to Lender hereunder or contained in any
other agreement, take any one or more of the following actions:
 
(a) Declare the entire principal and any accrued interest on the Loan, together
with all costs and expenses, to be immediately due and payable, and to enforce
payment thereof by any means permitted by law or in equity;
 
(b) Without accelerating payment, enforce the payment of sums of principal and
interest then due (including any penalty interest or late payment charges);
 
(c) Require Borrower to take or refrain from taking any action which may be
necessary to cure such Event of Default and to obtain affirmative or negative
injunctions or restraining orders with respect thereto;
 
(d) Obtain the appointment of a receiver of the business and assets of Borrower;
 
(e) File suit for any sums owing or for damages; and
 
(f) Exercise any other remedy or right provided in law or in equity or permitted
under this Agreement, the Security Agreements or any of the other Loan
Documents.
 
6.2 REMEDIES CUMULATIVE. Any and all remedies conferred upon Lender shall be
deemed cumulative with, and nonexclusive of any other remedy conferred hereby or
by law, and Lender in the exercise of any one remedy shall not be precluded from
the exercise of any other.
 
7. WAIVER.
 
Any waiver of any of the terms of this Agreement by Lender shall not be
construed as a waiver of any other terms of this Agreement, and no waiver shall
be effective unless made in writing. The failure of Lender to exercise any right
with respect to the declaration of any default shall not be deemed or construed
to constitute a waiver by, or to preclude Lender from exercising any right with
respect to such default at a later date or with respect to any subsequent
default by Borrower.
 
 
3

 
 
8. NOTICES.
 
Any notices required or permitted to be given pursuant to the Loan Documents
shall be in writing and shall be given by personal delivery or by mailing the
same by United States mail, postage prepaid, to the other party’s last known
address. Any such notice shall be deemed received for purposes of this Agreement
upon delivery if given by personal delivery or ten (10) days after the mailing
thereof if given by mail. If either party desires to change the address to which
notices are to be sent it shall do so in writing and deliver the same to the
other party in accordance with the notice provisions set forth above.
 
9. MISCELLANEOUS.
 
9.1 PARTIES. This Agreement is made solely between Borrower and Lender, no other
person shall have any right of action hereunder. The parties expressly agree
that no person shall be a third-party beneficiary to this Agreement.
 
9.2 INDEMNITY. Borrower agrees to and shall indemnify, hold harmless and defend
Lender from any liability, claims or losses resulting from the disbursement of
the proceeds of the Loan or from the condition of the Property whether arising
during or after the term of the Loan. This provision shall survive repayment of
the Loan and shall continue in full force and effect so long as the possibility
of such liability, claims or losses exists.
 
9.3 ENTIRE AGREEMENT. This Agreement, together with all other Loan Documents,
constitutes the entire agreement of the parties hereto and thereto, and no prior
agreement or understanding with respect to the Loan, whether written or oral and
including, but not limited to, any loan commitment issued by Lender to Borrower,
shall be of any further force or effect, all such other prior agreements and
commitments having been superseded in their entirety by the Loan Documents.
 
9.4 ASSIGNMENT. This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective executors, administrators, heirs,
successors and assigns; provided, however, that neither this Agreement nor any
rights or obligations hereunder shall be assignable by Borrower without the
prior express written consent of Lender first had any obtained, and any
purported assignment made in contravention hereof shall be void. Lender may
assign any part of or all of the Loan and its rights and obligations hereunder
at any time in its sole discretion. Lender may participate all or any portion of
the Loan to such other party or parties as Lender shall select.
 
9.5 GOVERNING LAW. This Agreement and each of the Loan Documents shall be
construed in accordance with and governed by the internal law, and not the law
of conflicts, of the State of North Carolina.
 
9.6 TIME. Time is of the essence hereof.
 
9.7 SEVERABILITY. If any term or provision of this Agreement of any other Loan
Document, or the application thereof to any circumstance, shall be invalid,
illegal or unenforceable to any extent, such term or provision shall not
invalidate or render unenforceable any other term or provision of this Agreement
or any other Loan Document, or the application of such term or provision to any
other circumstance. To the extent permitted by law, the parties hereto hereby
waive any provision of law that renders any term or provision hereof invalid or
unenforceable in any respect.
 
 
4

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the date first above written.
 
 
 
Level Brands, Inc.
 
 
 
By:                                                                            
Martin A. Sumichrast, CEO
 
 
 
 
Kure Corp.
 
 
 
By:                                                                            
Craig Brewer, CEO
 
 
 
 
5
